2538DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is are objected to because of the following informalities:  Claim 18, line 1 “wireless” should be --wirelessly--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 16, line 2 states “the gas detector”, which lacks antecedent basis.  It is unclear if the “gas detector” is the same as the “gas detector device”.  For purposes of examination, every instance of “the gas detector” will be interpreted as --the gas detector device--.  Remaining claims rejected due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 21-23, 26-29 and 33, are rejected under 35 U.S.C. 103 as being unpatentable over Arnott et al. (U.S. Publciation No. 2018/0010935, hereinafter Arnott) in view of Nakano (U.S. Publication No. 2014/0028819 hereinafter Nakano).
	With respect to Claim 16, Arnott discloses [see fig 2 unless otherwise noted] a method for storing and communicating a calibration and test certificate comprising: performing calibration or testing [annual calibrations see para 89] on a gas detector device [150, see para 53 for embodiment where 170 consist of integrally formed calibration sensor 174 and smart phone mobile device 172; para 51 indicates gas testing]; receiving, to the gas detector device, a calibration and test certificate [see para 55 and 63] containing the data from the calibration or testing, wherein the calibration and test certificate contains a signature [para 55 shows that the calibration agent confirms they did the calibration] from the person who completed the testing; storing, by the gas detector, the calibration and test certificate in the memory [on server 160; see paragraph 55] of the gas detector device; accessing the calibration and test certificate’s issued date when requested by a user via a user interface of the gas detector [see para 63]

	Nakano teaches generating the calibration certificate directly on the detector [endoscope 1, which includes display 5, see para 56 and fig 1].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Arnott to display the calibration certificate directly on the screen of the detector device [172 has the screen] for the benefit of easily viewing the details of the calibration certificate. 
	Further citations will refer to Arnott unless otherwise noted.
	With respect to Claim 17, the combination of Arnott and Nakano disclose the method of claim 16, wherein a wireless module [para 53 indicates using bluetooth] of the gas detector wirelessly receives the calibration and test certificate.
	With respect to Claim 18, the combination of Arnott and Nakano disclose the method of claim 17, wherein the gas detector wireless receives the calibration and test certificate from a mobile device [172] carried by the user testing the device.  See paragraph 53 for mobile with bluetooth and wifi data transfer.  
	With respect to Claim 21, the combination of Arnott and Nakano disclose the method of claim 16, further comprising assigning the gas detector device to a specific user [para 85 shows users with different access levels].
	With respect to Claim 22, the combination of Arnott and Nakano disclose the method of claim 16, wherein the gas detector is temporarily assigned to a worker after the calibration and testing [para 85 shows users with different access levels].
	With respect to Claim 23, the combination of Arnott and Nakano disclose the method of claim 16, further comprising: performing a second calibration or test on a gas detector device; receiving, to a 
	With respect to Claim 26, Arnott discloses a gas detector [170] comprising: a display; a memory; a processor connected to the memory [172, see para 53 note that a standard smart phone has a display, a memory and a processer connected to the memory] operable to: receive a calibration and test certificate via a server, containing data from calibration or testing completed on the gas detector [170 is calibrated annually, see para 89], wherein the calibration and test certificate contains a signature [para 55 shows that the calibration agent confirms they did the calibration] from the person who completed the testing; store the calibration and test certificate identification information [see para 55] to the memory of the gas detector; access the calibration and test certificate expiration date when requested by a user via a user interface of the gas detector; and sending the calibration and test certificate expiration date [see para 63] to the display of the gas detector.
	Arnott does not store the calibration data on the detector, but instead keeps the data on a remote server [see para 55] with only a pointer to the stored data stored locally, and Arnott only explicitly states displaying the certification date on the detector, rather than the certificate per se.  
	Nakano teaches generating the calibration certificate directly on the detector [endoscope 1, see para 56 and fig 1].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Arnott to generate, store and display the calibration certificate directly on 
	With respect to Claim 27, the combination of Arnott and Nakano disclose the gas detector of claim 26, further comprising a wireless module [bluetooth module para 53], wherein the processor is further operable to wirelessly receive the calibration and test certificate,
	With respect to Claim 28, the combination of Arnott and Nakano disclose the gas detector of claim 27, wherein the processor wirelessly [bluetooth module para 53] receives the calibration and test certificate from a testing device.
	With respect to Claim 29, the combination of Arnott and Nakano disclose the gas detector of claim 27, wherein the processor wirelessly receives the calibration and test certificate from a mobile device [172] carried by the tester. 
	With respect to Claim 33, Arnott discloses a method for storing and communicating a calibration and test certificate comprising: performing calibration or testing [annual calibration see para 89] on a gas detector [170 see para 53 for embodiment where 170 consist of integrally formed calibration sensor 174 and smart phone mobile device 172; para 51 indicates gas testing]; wirelessly receiving, by a wireless module [bluetooth para 53] of the gas detector, a calibration and test certificate identifying information containing the data from the calibration or testing, wherein the calibration and test certificate contains a signature [para 55 shows that the calibration agent confirms they did the calibration] from the person who completed the testing; storing the calibration and test certificate pointer in the memory of the gas detector; accessing the calibration and test certificate expiration date when requested by a user via a user interface of the gas detector; and displaying the calibration and test certificate expiration date on a display of the gas detector.

	Nakano teaches generating the calibration certificate directly on the detector [endoscope 1, see para 56 and fig 1].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Arnott to generate, store and display the calibration certificate directly on detector 170 for the benefit of having a self-contained local copy of the calibration certificate in case of network issues. 

Claims 19, 20, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Arnott and Nakano in further view of Hunter (U.S. Publication No. 2017/0058645, hereinafter Hunter.
	With respect to Claim 19, the combination of Arnott and Nakano discloses users with different access levels [para 85] but doesn’t explicitly disclose sending the calibration and test certificate to a device carried by a supervisor, wherein the calibration and test certificate is displayed by the supervisor's device.
	The examiner first wishes to note that the idea of supervisors doubling checking work is well known.
	Hunter shows a certification process that has a final inspection signed off by a leading supervisor, see fig 6B.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Arnott and Nakano by using a supervisor to duplicate the work, including sending the calibration and test certificate to a device carried by a supervisor, wherein the calibration and test certificate is displayed by the supervisor's device for the benefit of increased accuracy.  

	With respect to Claim 30, the combination of Arnott and Nakano discloses users with different access levels [para 85] but doesn’t explicitly disclose that the processor is further operable to wirelessly send the calibration and test certificate to a device carried by a supervisor.
	The examiner first wishes to note that the idea of supervisors doubling checking work is well known.
	Hunter shows a certification process that has a final inspection signed off by a leading supervisor, see fig 6B.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Arnott and Nakano such that that the processor is further operable to wirelessly send the calibration and test certificate to a device carried by a supervisor for the benefit of increased accuracy.  
	With respect to Claim 34, the combination of Arnott and Nakano discloses users with different access levels [para 85] but doesn’t explicitly disclose sending, by the wireless module of the gas detector, the calibration and test certificate to a device carried by a supervisor, wherein the calibration and test certificate is displayed by the supervisor's device.
	The examiner first wishes to note that the idea of supervisors doubling checking work is well known.
	Hunter shows a certification process that has a final inspection signed off by a leading supervisor, see fig 6B.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Arnott and Nakano to send, by the wireless module of the gas detector, the .  

Claims 24, 25, 31, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Arnott and Nakano in further view of Anderson (U.S. Patent No. 6,222,538, hereinafter Anderson).
	With respect to Claims 24 and 25, the combination of Arnott and Nakano disclose the method of claim 16 but does not specifically disclose that the calibration and test certificate is displayed as a whole on the display of the gas detector, as per claim 24 or further comprising: generating a plurality of display screens containing parts of the calibration and test certificate data; and displaying the plurality of display screens on the display of the gas detector, wherein a user may switch between the display screens, as per claim 25.
	It is well known that graphical user interfaces can either show an entire image, or break the image into screens that either scroll or jump from page to page.  Virtually every mobile phone and computer interface works this way.
	Anderson shows an example of putting images on an lcd display [402], as well as the ability to switch between display screens, see column 7, lines 33-42.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Arnott and Nakano such that the calibration and test certificate is displayed as a whole on the display of the gas detector, as per claim 24 or further comprising: generating a plurality of display screens containing parts of the calibration and test certificate data; and displaying the plurality of display screens on the display of the gas detector, wherein a user may switch between the display screens, as per claim 25 for the benefit of ease of readability of the certificate regardless of the size of the certificate or the display.

	It is well known that graphical user interfaces can either show an entire image, or break the image into screens that either scroll or jump from page to page.  Virtually every mobile phone and computer interface works this way.
	Anderson shows an example of putting images on an lcd display [402], as well as the ability to switch between display screens, see column 7, lines 33-42.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Arnott and Nakano such that the calibration and test certificate is displayed as a whole on the display of the gas detector, as per claim 31 or wherein the processor is further operable to generate a plurality of display screens containing parts of the calibration and test certificate data; and displaying the plurality of display screens on the display of the gas detector, as per claim 32, for the benefit of ease of readability of the certificate regardless of the size of the certificate or the display.
	With respect to Claim 35, the combination of Arnott and Nakano disclose the gas detector of claim 18 but does not specifically disclose further comprising: generating a plurality of display screens containing parts of the calibration and test certificate; and displaying the plurality of display screens on the display of the gas detector, wherein a user may switch between the display screens.
	It is well known that graphical user interfaces can either show an entire image, or break the image into screens that either scroll or jump from page to page.  Virtually every mobile phone and computer interface works this way.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Arnott and Nakano to further comprise: generating a plurality of display screens containing parts of the calibration and test certificate; and displaying the plurality of display screens on the display of the gas detector, wherein a user may switch between the display screens for the benefit of ease of readability of the certificate regardless of the size of the certificate or the display.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Publication No. 2001/0040509 shows a supervisor supervising remote gas sensor from a central terminal.
	U.S. Publication No. 2014/0041436 shows a breathalyzer calibration station used to calibrate individual gas sensors.
	U.S. Patent No. 8,224,608 shows calibrating a breathalyzer and putting the calibration status on the display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855